DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 10/28/2021, in which claim(s) 1, 3-10 and 12-20 is/are presented for further examination.
Claim(s) 1, 10 and 20 has/have been amended.
Claim(s) 2 and 11 has/have been previously cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 10 and 20 has/have been accepted.  Support was found in at least [0049] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to insure that applicant has not introduced new matter.

Response to Arguments
Applicant’s amendments/arguments with respect to claim(s) 1, 3-10 and 12-20, filed on 10/28/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.


Regarding the argument that the cited prior art does not disclose “a knowledge manager component configured to dynamically modify the one or more reasoning algorithms during runtime of the control program based on one or more declarative models,” as recited in claim 1 and similarly recited in claims 10 and 20, see the bottom of page 7 to the middle of page 9 of applicant’s remarks, filed on 10/28/2021, the examiner respectfully disagrees.
Anderson, [0039] discloses “…the one or more models 215 of the adaptive stochastic controller 210 can include a power flow model, a transformer load variance model, an unknown open main model, Monte Carlo failure simulations, and/or machine learning mean time between failure prediction and/or ranking models.  The one or more models 215 can further include a dynamic treatment model configured to generate (350) a proposed action or sequence of available actions 240 to enhance mean time between failure rating, as well as a propensity model to match or weight components….”  This discloses adjusting the models during actual operation.
Anderson, [0040] discloses “…one or more of the proposed actions 240 can be executed (360).  For example, the Approximate Dynamic Programming element 230 can generate a set of proposed actions 240 which can then be executed manually.  Alternatively, such proposed actions can be executed in an autonomous manner….’  This discloses adjusting the models during actual operation.
Anderson, [0041] discloses “The approximate dynamic programming element 230 can be configured to receive the actual operation metrics 250.  The approximate dynamic programming element 230 can further be configured to adjust (380) the one or more models 215 based on the actual operation metrics 250 and the predicted value generated by the one or more models 215.  For example, the one or more models 215 can be fed into an approximate dynamic programming algorithm to produce value functions for each of the systems state-action pairs, and thereby adjust the one or more models 215 to accurately reflect observed results.”  This discloses adjusting the models during actual operation.
Furthermore, Anderson, [0038] discloses “…the adaptive stochastic controller 210 can include one or more models 215 for generating (340) a predicted value corresponding to one or more available actions 240 based on an objective function.  Additionally, the adaptive stochastic controller 210 can include an approximate dynamic programming element 230.  The approximate dynamic programming element 230 can be configured to receive one or more actual operation metrics 250 corresponding to one of the available actions 240.  Additionally, the approximate dynamic programming element 230 can be configured to adjust (380) the one or more models 215 using the actual operation metrics 250…”  This discloses adjusting the models during actual operation.
Finally, Anderson, [0045] discloses “[t]he adaptive stochastic controller 410 can be configured for dynamic treatment.  For example, the adaptive stochastic controller 410 can be configured for rapid response to changing system conditions in order to account for intermittent or distributed anomalies by addressing failure models that lead to changing risk evaluations.  The adaptive stochastic controller 410 can, in a manner of speaking, consider both the “next worst events,” but also the “next most likely events” that can occur in the smart grid.  Another dynamic aspect of the controller is that it can optionally incorporate a dynamically changing failure rate, which can be referred to as the “hazard rate,” which can address the 
Thus, the combination of Baier and Anderson discloses “a knowledge manager component configured to dynamically modify the one or more reasoning algorithms during runtime of the control program based on one or more declarative models,” as recited in claim 1 and similarly recited in claims 10 and 20.
Regarding the argument that the cited prior art does not disclose “is executed on a first processor separate from a second processor that executes the control program, such that the control program is executed in parallel with the one or more reasoning algorithms,” as recited in claim 1 and similarly recited in claims 10 and 20, see the middle of page 9 to page 10 of applicant’s remarks, filed on 10/28/2021, applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al., US 2009/0089232 A1 (hereinafter “Baier”) in view of Anderson et al., US 2014/0156031 A1 (hereinafter “Anderson”) in further view of Arnady et al., US 2016/0224393 A1 (“Arnady”).


Claims 1, 10 and 20
Baier discloses a distributed data management system for storing data in an industrial production environment (Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system), the distributed data management system stored on a plurality of intelligent programmable logic controller devices (Baier, [0030], see PLCs), wherein each respective intelligent programmable logic controller device comprises:
a volatile computer-readable storage medium (Baier, [0052], see memory) comprising a process image area (Baier, [0039], see collections of data and imaging data objects);
a non-volatile computer-readable storage medium (Baier, [0052], see memory);
a control program configured to provide operating instructions to a production unit within the industrial production environment (Baier, [0052], see instructions; Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system);
an input/output component configured to update the process image area during each scan cycle with data associated with the production unit (Baier, [0028], see I/O units);
a distributed data management component comprising an instance of the distributed data management system (Baier, [0025], see management control center);
a contextualization component configured to generate contextualized data by annotating contents of the process image area with automation system context information (Baier, [0035], see control tags marked/labeled via metadata to indicate its importance including alarm conditions and events occurring within the system);
a historian component configured to locally store the contents of the process image area and the contextualized data (Baier, [0035], see embedded historian components), and which makes the contents available across the distributed data management system through the distributed data management component (Baier, [0036], see collecting and sharing data using PLCs or factory components);
a data analytics component configured to execute one or more reasoning algorithms for analyzing data stored across the distributed data management system using the distributed data management component (Baier, [0049] and [0050], see plant-level querying, analytics and reporting and see analysis/calculators and querying mechanisms); and


a knowledge manager component configured to dynamically modify the one or more reasoning algorithms during runtime of the control program based on one or more declarative knowledge models (Anderson, [0039]-[0042], see the models of the adaptive stochastic controller and see where the approximate dynamic programming element is configured to adjust the one or more models based on the actual operation metrics and the predicted value generated by the one or more models).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Anderson’s teachings to Baier’s method.  A skilled artisan would have been motivated to do so in order to improve control and management of cyber-physical systems, see Anderson, [0011].  In addition, both/all of the references (Baier and Anderson) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge systems.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Arnady discloses wherein the data analytics component is executed on a first processor separate from a second processor that executes the control program, such that the control program is executed in parallel with the one or more reasoning algorithms (Arnady, [0050], see the processing center (similar to, for example, processors P1-PN described above in FIGS. 1, 3 and 5) includes analytics that processes the data described, where the processing center may include one or more entities including, but not limited to, a device, such as a personal computer, a personal digital assistant (PDA), a laptop, or another type of computation or communication device and where the processing center may also any type of processor or processing device capable of performing parallel processing).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Arnady’s teachings to the combination of Baier and Anderson.  A skilled artisan would have 
Claim(s) 10 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 10, Baier discloses a first intelligent programmable logic controller (Baier, [0030], see PLCs).
With respect to claim 20, Baier discloses an article of manufacture for storing data in an industrial production environment, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions (Baier, [0052], see memory and instructions).

Claims 6 and 17
With respect to claims 6 and 17, the combination of Baier, Anderson and Arnady discloses wherein the one or more reasoning algorithms used by the data analytics component of each respective intelligent programmable logic controller device are configured based on one or more vendor-specified knowledge models (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claims 7 and 18
With respect to claims 7 and 18, the combination of Baier, Anderson and Arnady discloses wherein the one or more vendor-specified knowledge models comprise information related to one or more capabilities of the plurality of intelligent programmable logic controller devices, diagnostic knowledge available at the plurality of intelligent programmable logic controller devices, and/or data layout information used by the plurality of intelligent programmable logic controller devices (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claim 8
With respect to claim 8, the combination of Baier, Anderson and Arnady discloses wherein each respective intelligent programmable logic controller device further comprises:
one or more processors configured to execute the control program and, in parallel with execution of the control program (Baier, [0002], see logic processor; Baier, Fig. 1, see PLC1 to PLCn; Baier, Fig. 3, see PLC1 to PCLj; and Baier, Fig. 8, see multiple lines), modify the one or more reasoning algorithms in parallel with execution of the control program (Baier, [0040], see modification of the process in real time; and Baier, [0043], see AI component).

Claim 19
further comprising:
executing, by the first intelligent programmable logic controller, the control program using a first core of a processor included in the first intelligent programmable logic controller (Baier, [0002], see industrial controllers),
wherein the one or more reasoning algorithms are dynamically modified using a second core of the processor included in the first intelligent programmable logic controller (Baier, [0040], see historian component; and Baier, [0043], see artificial intelligence component).

Claim(s) 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Anderson in further view of Arnady and in further view of Ayyaswami, US 2017/0053242 A1 (hereinafter “Ayyaswami”).

Claims 9 and 15
Claim(s) 9 and 15 incorporate(s) all of the limitations of claim(s) 1 and 10 above, respectively.
On the other hand, Ayyaswami discloses the non-volatile computer-readable storage medium included in each respective intelligent programmable logic controller device comprises a NoSQL database which has a table equivalent view (Ayyaswami, [0030]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Brummel’s teachings to the combination of Baier, Anderson and Arnady.  A skilled artisan would have been motivated to do so in order to simplify big data analytics technologies 

Claim 16
With respect to claim 16, the combination of Baier, Anderson, Arnady and Ayyaswami discloses wherein the insertion of the data associated with the production unit into the local non-volatile computer readable medium is triggered based on changes to the operating instructions and the data associated with the production unit (Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: January 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152